DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2020 has been entered.
Status of the Claims 
Claims 1, 4-10, 12-18, 20 and 24-28 are currently pending and presented for examination on the merits. 
Applicant's Amendment filed on October 7, 2020 has been received and entered into the
present application.
Claims 1, 6, 16-17 and 20 are amended.
Claims 24-28 are new.
Claims 2-3, 11, 19 and 21-23 are cancelled.
Applicant’s arguments, filed October 7, 2020, have been fully considered. Rejection of claims 1-2, 4-10, 12-18 and 20 over 35 USC 103 has been overcome due to claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 1-2, 4-10, 12-18 and 20 are under examination in the instant office action.
  New Objections
Claim Objections
Claim 12 is objected to because of the following informalities:  

It seems that Applicant inadvertently include a semi-colon after “stomach ulcer”.
Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 1129a)-Written Description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12-20 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics for a method of treating and/or preventing gastric ulcers, said method comprising administering by injection a therapeutically effective amount of a non-aqueous liquid composition comprising: a) a first agent that is medium chain triglyceride having a viscosity at 20C of between 20 mPa .s  and 70 mPA.s; and b) a second agent that is a proton pump inhibitor or pharmaceutically or veterinary acceptable salt, wherein the composition is adapted but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims of the instant invention are directed to a method of treating and/or preventing gastric ulcers, said method comprising administering by injection a therapeutically effective amount of a non-aqueous liquid composition comprising: a) a first agent that is medium chain triglyceride having a viscosity at 20°C of between 20 mPa .s  and 70 mPA .s; and b) a second agent that is a proton pump inhibitor or pharmaceutically or veterinary acceptable salt, wherein the composition is adapted for sustained release of a therapeutically effective amount of the proton inhibitor to a subject in need thereof. The specification demonstrates formulation F3 OM03IM026 comprising of 100 mg/ml of omeprazole Myglyol 812, L-arginine (150 mg/ml) and F6 OM03IM029 comprising of 100 mg/ml of omeprazole, sesame oil (long-chain triglyceride), Captex 355 and 150 mg/ml of L-arginine [see table 3]. Formulation F3 was administered by intramuscular injection into the neck muscle of the horse subjects providing a total dose of 2000 mg of omeprazole (20 ml). The impact of intramuscular omeprazole on gastric pH can be appreciated by examining two important indices; the % time that gastric pH exceeds 4 (a widely accepted threshold required for ulcer healing), and the median daily pH (as calculated from the continuous daily recording). It is particularly relevant to compare the gastric pH response following omeprazole injection with the response following the current clinical standard treatment of daily oral omeprazole. Table 5 shows the horses having squamous ulcers before and after treatment with formulation 3. Further, the investigation tested long-acting formulation of omeprazole in twenty three horses with gastric ulcers. 
It appears that there is no evidence whether the method as claimed would have been able to effectively prevent and treat all types of gastric ulcers in horses or mammals. Further, there is no evidence in the as-filed specification that any medium chain triglyceride having a viscosity at 20°C of between 20 mPa.s and 70 mPa.s and proton inhibitor would have been able to lower the gastric acid and prevent and treat any type of gastric ulcer in a subject. The as-filed 
(5) Method of making the claimed invention:  
To provide adequate written description and evidence of possession of a claimed method, the specification must provide sufficient distinctive or unique identifying characteristics for method of treating and/or preventing gastric ulcers, said method comprising administering by injection a therapeutically effective amount of a non-aqueous liquid composition comprising: a) a first agent that is medium chain triglyceride having a viscosity at 20°C of between 20 mPa .s  and 70 mPA .s; and b) a second agent that is a proton pump inhibitor or pharmaceutically or veterinary acceptable salt, wherein the composition is adapted for sustained release of a therapeutically effective amount of the proton inhibitor to a subject in need thereof. Simple showing of one type of formulation (F3) treating specific type of gastric ulcers in horses does not appear to exemplify the scope cover by the claims, because specification fails to extrapolate it to preventing and treating any gastric ulcer in any subject by administering non-aqueous liquid formulation comprising any medium chain triglyceride having a viscosity at 20°C of between 20 mPa.s and 70 mPa.s and proton inhibitor. Thus, Applicants have not provided any guidance or evidence or the examples for their claimed method in the specification.  
Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
Therefore, applicants have failed to provide guidance or data or evidence as to how the Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, 12-20 and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Rejection of claims 1, 4-10, 12-20 and 24-28 is proper.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627